Citation Nr: 0404346	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  98-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision rendered 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.  During the course of the appeal, the 
Chicago, Illinois, RO assumed the role of the agency of 
original jurisdiction for this appeal.  

In November 2000, the Board remanded the case to the RO for 
further development.  After undertaking additional 
development, the RO has returned the case to the Board for 
further consideration.


REMAND

The veteran contends that he developed PTSD as the result of 
an in incident that occurred on either November 25 or 
November 26, 1968, when he sustained a neck injury and scalp 
laceration.  The record reflects differing accounts of the 
injury.  Contemporaneous service medical records indicate 
that the injuries were caused by a pipe or other object 
falling on the veteran.  However, the veteran presently 
contends that the injuries resulted from an explosion caused 
by a rocket attack.  This history is recorded in service 
medical records dated in January and February 1971.  The 
veteran reiterated this history in a completed PTSD 
Questionnaire received in September 1997.  He reported that, 
on November 25, 1968, while serving at Phu Bai, Vietnam with 
the 2nd Marine Division, 2nd Battalion Air Wing, at about 5:00 
pm, he was filling a gas tank with helicopter fuel from a 
tanker truck.  At that time, he heard sirens.  He was trying 
to close the valves that connect the hose to fuel tank when a 
rocket hit nearby.  As a result of the explosion, he was 
pushed against pipes and metal.   

In its prior Remand, the Board instructed the RO to attempt 
to verify the veteran's alleged stressor through the United 
States Armed Service Center for Research of Unit Records 
(USASCRUR).  The evidence does not show that this has been 
attempted.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further notes that the record of a September 1997 
VA psychological assessment of the veteran indicates that the 
veteran was severely wounded in a rocket attack in November 
1968 and that he has PTSD as a result of this near death 
experience.  It is not clear whether this assessment was made 
after a review of all of the veteran's pertinent records, to 
include service medical records pertaining to treatment of 
the injuries sustained in November 1968.

In its November 2000 remand, the Board instructed the RO to 
make arrangements for the veteran to be afforded a VA 
examination to confirm or rule out the presence of PTSD.  The 
requested examination was performed in February 2001.  The 
diagnoses did not include PTSD; however, the examiner failed 
to explain why the veteran does not meet the criteria for a 
diagnosis of PTSD.  Consequently, the examination report is 
not adequate for adjudication purposes.


For the reason set forth above, the case is REMANDED to the 
Appeals Management Center (AMC) in Washington, DC, for the 
following development:

1.  The RO should undertake all 
development required to comply with 
38 U.S.C.A. § 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003), to include the 
development ordered below.  

2.  The RO should undertake appropriate 
development to obtain any outstanding 
medical records pertaining to treatment 
or evaluation of the veteran for PTSD, to 
include any records of treatment or 
evaluation of the veteran since March 
1999 at the VA facilities in Grand 
Rapids, Michigan and San Juan, Puerto 
Rico.  

3.  The RO should prepare a summary of 
the veteran's alleged stressors.  The 
information provided by the veteran 
concerning the alleged rocket attack on 
November 25 or November 26, 1969, and a 
copy of the service records documenting 
the veteran's unit assignments should be 
forwarded to the United States Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
VA 22150, for verification of the 
stressor(s) claimed by the veteran.  

4.  When the above development has been 
completed and even if the development 
does not confirm that the injuries 
sustained by the veteran in November 1968 
were the result of a rocket attack, the 
RO should arrange for a VA examination of 
the veteran to confirm or rule out the 
presence of PTSD.  Any indicated tests 
and studies should be performed, and the 
veteran's claims file must be made 
available to and reviewed by the 
examining psychiatrist.  If PTSD is 
diagnosed, the examiner should be 
requested to identify and explain the 
elements of the diagnosis including the 
specific stressor(s) accountable for the 
disorder.  In assessing the stressor 
element of the diagnosis, the examiner 
should consider the service medical 
records documenting the injuries 
sustained by the veteran in November 1968 
and the treatment provided for such 
injuries and comment on whether the 
sufficiency of the stressor depends upon 
whether the injuries resulted from a 
rocket attack, as alleged by the veteran.  
If the examiner determines that the 
veteran does not meet the criteria for a 
diagnosis of PTSD, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.
 
5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD on a de novo 
basis.  If the benefit sough on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran the requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate resolution of this case.  

The veteran need take no action unless otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




